          Case 2:20-cv-02963-RGK-SK Document 1 Filed 03/30/20 Page 1 of 1 Page ID #:1
 NAME, ADDRESS, AND TELEPHONE NUMBER OF ATTORNEY(S)                                                                            CLEAR FORM
 OR OF PARTY APPEARING IN PRO PER
 Michael A. Simmrin (238092)
 Simmrin Law Group
 3500 W. Olive Avenue
 Suite 300
 Burbank, CA 91505
 (818) 827-7171


 ATTORNEY(S) FOR:    Plaintiffs Kevin Hachinsky & Leslie Hachinsky
                                               UNITED STATES DISTRICT COURT
                                              CENTRAL DISTRICT OF CALIFORNIA
Kevin Hachinsky and Leslie Hachinsky                                          CASE NUMBER:


                                                                                                      2:20-cv-2963
                                                              Plaintiff(s),
                                     v.
Princess Cruise Lines, Ltd.
                                                                                             CERTIFICATION AND NOTICE
                                                                                               OF INTERESTED PARTIES
                                                             Defendant(s)                          (Local Rule 7.1-1)

TO:      THE COURT AND ALL PARTIES OF RECORD:

The undersigned, counsel of record for                   Plaintiffs Kevin Hachinsky and Leslie Hachinsky
or party appearing in pro per, certifies that the following listed party (or parties) may have a pecuniary interest in
the outcome of this case. These representations are made to enable the Court to evaluate possible disqualification
or recusal.
                (List the names of all such parties and identify their connection and interest. Use additional sheet if necessary.)

                         PARTY                                                          CONNECTION / INTEREST
Kevin Hachinsky                                                               Plaintiff
Leslie Hachinsky                                                              Plaintiff
Princess Cruise Lines, Ltd.                                                   Defendant




         March 30, 2020
         Date                                              Signature


                                                           Attorney of record for (or name of party appearing in pro per):

                                                           Kevin Hachinsky and Leslie Hachinsky


CV-30 (05/13)                                           NOTICE OF INTERESTED PARTIES
